IN THE SUPREME COURT OF THE STATE OF NEVADA




                      CHRISTOPHER KHORSANDI, M.D.,                           No. 80957
                      AN INDIVIDUAL; CHRISTOPHER
                      KHORSANDI, M.D., PLLC, A NEVADA
                      PROFESSIONAL LLC; AND
                      CATHERINE LE KHORSANDI, AN
                      INDIVIDUAL,
                                                                              FILED
                      Appellants,                                             JUN 2 2 2022
                      vs.
                      SMITH PLASTIC SURGERY, INC., A
                      NEVADA CORPORATION; AND LANE
                      F. SMITH, M.D., AN INDIVIDUAL,
                      Respondents.

                                             ORDER OF AFFIRMANCE

                                 This is an appeal from a district court order denying an anti-
                     SLAPP special motion to dismiss. Eighth Judicial District Court, Clark
                     County; Eric Johnson, Judge.
                                 When respondents Lane F. Smith, M.D., and Smith Plastic
                     Surgery, Inc., sued appellants Christopher Khorsandi, M.D., Christopher
                     Khorsandi, M.D., PLLC, and Catherine Le Khorsandi over online reviews.
                     the latter filed an anti-SLAPP special motion to dismiss and denied writing
                     the reviews. The district court found that it could not make a finding on




                           'Because the Khorsandi parties challenge the district court's denial of
                     the anti-SLAPP motion, we do not address the determinations regarding
                     their motion to dismiss under NRCP 12(b)(5). Khorsan,di v. Smith Plastic
                     Surgery, Inc., Docket No. 80957, at *2 (Order Dismissing Cross-Appeal and
                     Allowing Appeal to Proceed, Apr. 9, 2021) (determining that because the

SUPREME     Couirr
       OF
     NEVADA


(0) I947A 41141PM4
whether the reviews had been made in good faith because the Khorsandi
parties denied making them. But it also found that "if defendants did make
the statements they would not be protected under the Nevada Anti-SLAPP
statute and denied the motion on that basis. The Khorsandi parties
appealed, arguing that they could meet the good faith requirement by
denying having made the alleged statements.
            "We review de novo the grant or denial of an anti-SLAPP
motion." Coker v. Sassone, 135 Nev. 8, 11, 432 P.3d 746, 749 (2019) (internal
quotation marks omitted). Nevada's anti-SLAPP statute defines "good faith
communication" as a communication that is "truthful or is made without
knowledge of its falsehood." NRS 41.637. This court recently clarified how
to approach an anti-SLAPP motion when the moving party denies making
the alleged statements: "at step one of the anti-SLAPP analysis, a district
court and this court must evaluate the communication as it is alleged in the
plaintiff s complaint and in any of the plaintiffs clarifying declarations."
Spirtos v. Yemenidjian, 137 Nev., Adv. Op. 73, 499 P.3d 611, 616 (2021)
(emphasis added).
            Here, the complaint alleges that the Khorsandi parties posted
negative reviews about Dr. Smith and his practice. The complaint also
alleges that the Khorsandi parties never received care from Dr. Smith at
all, which the Khorsandi parties do not dispute. Therefore, the statements
as alleged could not have been made in good faith. The district court did
not err in this finding, nor in declining to reach the second step of the
analysis. Spirtos, 137 Nev., Adv. Op. 73, 499 P.3d at 616. Thus, we




district court's "order effectively denied appellants special motion to
dismiss," the appeal could move forward on that basis).


                                      2
                              ORDER the judgment of the district court AFFIRMED.2




                                                        A6-A
                                                  Hardesty


                                                        Ai4C14-.V              J.
                                                  Stiglich


                                                                               J.
                                                  Cadish


                                                     LIZ6A,D                   J.
                                                  Silver




                                                  Pickering
                                                                   5
                                                                               J.
                                                  Herndon



                cc:   Hon. Eric Johnson, District Judge
                      Thomas J. Tanksley, Settlement Judge
                      Pisanelli Bice, PLLC
                      Sgro & Roger
                      Eighth Judicial District Court Clerk




                      2 TheHonorable Ron Parraguirre, Chief Justice, voluntarily recused
                himself from participation in the decision of this matter.
SUPREME COURT
        OF
     NEVADA
                                                    3
(0) I947A


                                           '
                                                               -